Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 3, 2020

                                       No. 04-20-00131-CV

                                      Clint Harrison ELLER,
                                             Appellant

                                                 v.

                               Dad P as next friend to T.P. a Minor,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 18-383A
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

        The reporter’s record was originally due March 24, 2020, but was not filed. On March
31, 2020, the court reporter filed a notification of late record, stating that the reporter’s record
was not filed because appellant had failed to request the record in writing. We therefore ORDER
appellant to provide written proof to this court by April 13, 2020 that the appellant has requested
the court reporter to prepare the reporter’s record, which request must designate the portions of
the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). The reporter’s
record must be filed no later than thirty days after the date appellant’s written proof is filed with
this court. If appellant fails to request the record is writing, the court will consider only those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court